                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PHARMACEUTICAL MANUFACTURING
RESEARCH SERVICES, INC.,

                     Plaintiff-Petitioner,
                                                           CIVIL ACTION
          v.
                                                           NO. 17-04898
UNITED STATES FOOD AND DRUG
ADMINISTRATION, SCOTT GOTTLIEB,
M.D., in his official capacity as the
Commissioner of Food and Drugs, and his
successors and assigns, and ERIC D.
HARGAN, in his official capacity as the
Acting Secretary of the United States
Department of Health and Human Services,
as well as his successors and assigns,

                     Defendants,
and

DAIICHI SANKYO, INC.,

                     Intervenor-Defendant.

PAPPERT, J.                                                        January 22, 2019

                                   MEMORANDUM

      On April 20, 2017, the Food and Drug Administration approved RoxyBond, an

immediate release opioid labeled for abuse deterrence. Pharmaceutical Manufacturing

Research Services, Inc. intends someday to market its own abuse-deterrent product. It

petitioned the FDA to stay the approval of RoxyBond until the FDA addressed the

merits of PMRS’s pending Citizen Petitions, which raise concerns about the FDA’s

approval process for opioids. The FDA denied PMRS’s Petition for Stay, finding that

PMRS failed to meet the requisite statutory showing.




                                             1
       PMRS now seeks review of the FDA’s decision, alleging that the FDA’s denial of

PMRS’s Petition for Stay was “arbitrary, capricious, an abuse of discretion, and

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). All parties—PMRS, the

FDA and intervenor-defendant Daiichi Sankyo—moved for summary judgment. For

the reasons that follow, the Court dismisses PMRS’s Amended Complaint for lack of

jurisdiction because PMRS lacks Article III standing.

                                                  I

                                                  A

       PMRS is a corporation involved in the research and development of opioid

medications, in particular opioids with abuse-deterrent properties. (Am. Compl. ¶ 14.)

In two separate Citizen Petitions1 dated February 19, 2016 and March 6, 2017, PMRS

made recommendations to the FDA to “remedy the critical issues with FDA’s approach

to opioids.” (Citizen Petition, AR at FDA00708–29; Citizen Petition, AR at FDA00408–

17.) In its 2016 Citizen Petition, PMRS criticized the types of studies required by the

FDA to evaluate abuse-deterrent formulations. In its 2017 Petition, PMRS asked the

FDA to revoke approval for all opioid products labeled for the treatment of chronic pain.

(Citizen Petition, AR at FDA00408.)

       The FDA issued interim responses to both Citizen Petitions, stating that because

they raised complex issues requiring extensive review and analysis, the FDA had not

reached a decision on the Petitions but would respond fully once it did. See (FDA




1       The FDA permits private entities to provide comments and opinions by filing Citizen
Petitions. 21 C.F.R. § 10.30. Citizen Petitions may be filed by any interested person and may ask
the FDA to “issue, amend, or revoke a regulation or order[,] or take or refrain from taking any other
form of administrative action.” See Sheller, P.C. v. United States Dep't of Health & Human Servs.,
663 F. App'x 150, 153 (3d Cir. 2016) (citing 21 C.F.R. §§ 10.25(a), 10.30).

                                                  2
Response, AR at FDA00991; FDA Response, AR at FDA00705). On December 20, 2018,

the FDA denied PMRS’s February 2016 Petition, disagreeing with PMRS’s critiques of

the studies required for abuse-deterrent labeling. See (Notice of Response to Citizen

Petitions Ex. A, ECF No. 69). PMRS’s March 2017 Citizen Petition regarding chronic-

use labeling remains pending.

                                                  B

        In October 2016, Inspirion Delivery Services, LLC. submitted a New Drug

Application (“NDA”) to the FDA for RoxyBond, an immediate release opioid with abuse-

deterrent properties. (RoxyBond Briefing Document, AR at FDA00117.) To deter

abuse, RoxyBond imparts physical and chemical barriers that make it more difficult

and less rewarding to abuse intranasally and intravenously. See (CDER Summary

Review, AR at FDA01070). For example, RoxyBond resists particle size reduction with

common household tools, making it harder for users to crush the tablet and snort it.

See (id. at FDA01077). The FDA approved RoxyBond on April 20, 2017 through the

505(b)(2) pathway to the Food, Drug & Cosmetic Act,2 making RoxyBond the first

immediate release opioid approved by the FDA for chronic use with abuse-deterrent

properties. (CDER Summary Review, AR at FDA1074.)




2        A manufacturer can obtain FDA approval via three different application pathways, one of
which is the Section 505(b)(2) NDA. An applicant for a 505(b)(2) NDA can receive approval for
marketing a new drug even where one or more investigations relied upon for approval “were not
conducted by or for the applicant and for which the applicant has not obtained a right of reference or
use from the person by or for whom the investigations were conducted.” See In re Egalet Corp. Sec.
Litig., 340 F. Supp. 3d 479, 485 (E.D. Pa. 2018) (citing 21 U.S.C. § 355(b)(2)). Thus, a 505(b)(2) NDA
applicant can rely on previously published reports of studies and the FDA's own findings with
respect to drugs that the FDA has previously approved. (Id.)

                                                  3
                                            C

      After the FDA approved RoxyBond, PMRS filed a Petition for Stay of Action

(“PSA”) with the FDA pursuant to a regulation which provides that “[a]n interested

person may request the Commissioner to stay the effective date of any administrative

action.” 21 C.F.R. § 10.35. In short, PMRS argued that the FDA should stay the

approval date of RoxyBond until the agency issued substantive written responses to

PMRS’s pending Citizen Petitions. See (Petition for Stay of Action, AR at FDA00001).

      On October 19, 2017, the FDA denied PMRS’s PSA. (FDA Response to Petition

for Stay, AR at FDA00372–9.) The FDA concluded that PMRS failed to meet the

requisite statutory showing for a stay under 21 C.F.R. § 10.35(e), namely: (1) that

PMRS will suffer irreparable injury; (2) that PMRS demonstrated sound public policy

grounds supporting the stay and (3) that the delay resulting from the stay was

outweighed by public health or other public interests. (Id.)

      While this was ongoing, PMRS submitted an NDA for its own abuse-deterrent,

immediate release opioid. See (DS Mot. Summ. J. Ex. A at 3, ECF No 37-4). Unlike

RoxyBond, PMRS’s proposed drug was intended for acute, as opposed to chronic, use.

(Id.) PMRS claimed that its product would deter abuse by injection because a solution

prepared from the tablets would have a dark, opaque, ‘‘contaminated-looking’’

appearance. See (FDA Denial of PMRS’s New Drug Application at 1, ECF No. 58-2).

      On November 16, 2017, the FDA’s Center for Drug Evaluation and Research

(“CDER”) issued a complete response letter to PMRS concluding that PMRS’s NDA

could not be approved in its present form for “multiple reasons.” See (Proposal To




                                            4
Refuse To Approve PMRS’s New Drug Application, ECF No. 37-4 at 4).3 The letter also

described deficiencies relating to the chemistry, manufacturing and controls

requirements. (Id.)

        The FDA denied PMRS’s NDA and request for a hearing on October 30, 2018,

(Denial of PMRS’s New Drug Application Ex. A, ECF No. 58-2), stating that PMRS

lacked sufficient and reliable evidence supporting its proposed abuse-deterrence

labeling. (Id. at 3.) The FDA further found that PMRS’s proposed labeling was false

and misleading under section 505(d)(7) of the Food, Drug & Cosmetic Act. (Id.)

                                                   D

        After the FDA denied PMRS’s Petition to Stay RoxyBond’s approval, PMRS filed

this lawsuit under the Administrative Procedure Act, 5 U.S.C. § 701. PMRS seeks

declaratory, injunctive and other equitable relief against the FDA, Scott Gottlieb in his

official capacity as Commissioner of the FDA and Eric D. Hargan in his official capacity

as the Acting Secretary of the United States Department of Health and Human

Services. (Am. Compl., ECF No. 11.) In addition to arguing that the denial was

“arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with

law,” see (id. ¶ 2) (citing 5 U.S.C. § 706(2)(A)), PMRS asks the Court to stay the




3       Those reasons included that: (1) the oxycodone in the formulation could be readily extracted
in commonly available solvents into a solution suitable for injection; (2) there was insufficient data
showing the presence of excipients (including dye) in the formulation that could be expected to deter
abuse by injection; (3) the data submitted was insufficient to show the product was meaningfully
resistant to manipulation for misuse or abuse; (4) there was no data submitted, including data from
pharmacokinetic and human abuse liability studies, fully characterizing the product’s abuse
potential by all relevant routes of abuse and (5) the data submitted was not sufficient to rule out the
possibility that the proposed formulation could result in a greater proportion of abuse by injection of
PMRS’s product compared to a conventional immediate release oxycodone formulation. (Id.)

                                                   5
effective date of RoxyBond until the FDA issues a substantive response to PMRS’s

Citizen Petitions.4

       On November 15, 2017, Daiichi Sankyo, RoxyBond’s exclusive United States

marketer and distributor, moved to intervene as a defendant. (Mot. Intervene, ECF No.

6.) The Court granted the Motion on January 23, 2018. (Order, ECF No. 19.)

       All parties filed Motions for Summary Judgment. See (Pl. Mot. Summ. J., ECF

No. 34; FDA Mot. Summ. J., ECF No. 36; DS Mot. Summ. J., ECF No. 37). The FDA

argued that judgment should be entered in its favor because the FDA’s denial of

PMRS’s PSA was not arbitrary and capricious. Daiichi Sankyo contended that, in

addition to the FDA’s merits argument, PMRS lacked constitutional standing.

Specifically, Daiichi Sankyo claimed that PMRS failed to show it suffered an injury in

fact from the FDA’s denial of the PSA. During oral argument on the Motions, the Court

asked the FDA and PMRS to submit supplemental briefing on Daiichi Sankyo’s

standing argument, which the parties did shortly thereafter. See (FDA Letter, ECF No.

62; PMRS Letter, ECF No. 65; DS Letter, ECF No. 67).

                                              II

       Article III of the United States Constitution limits the exercise of judicial power

to cases and controversies. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013).

The case-or-controversy requirement demands that plaintiffs “establish that they have

standing to sue.” Id. (citing Raines v. Byrd, 521 U.S. 811, 818 (1997)).




4      The FDA issued a substantive response to PMRS’s February 2016 Citizen Petition on
December 20, 2018. However, PMRS’s March 2017 Citizen Petition regarding chronic use labeling
remains pending.

                                               6
       There are three elements that must be met to establish Article III standing. The

plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

judicial decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–561 (1992) (internal

citations and quotations omitted).

       After meeting these elements, the plaintiff must also satisfy certain judicially

imposed, prudential requirements. For example, a plaintiff seeking to enforce a statute

must be within the zone of interests that the statute protects. Bennett v. Spear, 520

U.S. 154, 162 (1997). Although Congress may modify these prudential requirements,

Congress may not change or undermine Article III. See id.

       The party invoking federal jurisdiction bears the burden of establishing these

elements. See FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231 (1990). Since the elements of

standing are “not mere pleading requirements but rather an indispensable part of the

plaintiff’s case,” each element must be supported in the “same way as any other matter

on which the plaintiff bears the burden of proof, i.e., with the manner and degree of

evidence required at the successive stages of the litigation.” See Lujan, 504 U.S. at 561.

At the pleading stage, “general factual allegations of injury resulting from the

defendant’s conduct may suffice.” Id. In response to a summary judgment motion,

however, the plaintiff can no longer rest on such mere allegations, but must set forth by

“affidavit or other evidence ‘specific facts’”, which for purposes of the summary

judgment motion will be taken to be true. 5 Id. (citing Fed. R. Civ. P. 56(e)).


5       PMRS attached to its supplemental letter brief an affidavit of Edwin R. Thompson, PMRS’s
President, purporting to provide evidence that PMRS suffered an injury in fact. See (PMRS Letter,
ECF No. 65-1). The affidavit provides no evidence to sustain such a showing. In any event, the
Court’s decision does not turn on any affidavits or lack thereof.

                                                7
                                                 III

       To show that the FDA’s denial of its PSA constituted an injury in fact, PMRS

must show that it suffered “an invasion of a legally protected interest” that is (a)

concrete and particularized and (b) actual or imminent, not conjectural or hypothetical.

Lujan, 504 U.S. at 560. For an injury to be “particularized,” it “must affect the plaintiff

in a personal and individual way.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016).

Particularization is necessary to establish injury in fact, but it is not sufficient. An

injury in fact must also be “concrete” and “de facto”; that is, it must actually exist. Id.

       Allegations of possible future injury do not satisfy the requirements of Article

III. “A threatened injury must be certainly impending to constitute injury in fact.”

Whitmore v. Arkansas, 495 U.S. 149, 158 (1990) (citations omitted). “[S]ome day

intentions—without any description of concrete plans, or indeed even any specification

of when the some day will be—do not support a finding of the ‘actual or imminent’

injury that our cases require.” Lujan, 504 U.S. at 564.

       Between its briefing and presentation at oral argument, PMRS put forth a

number of arguments which can be distilled into four main points as to why the FDA’s

denial of PMRS’s Petition for Stay constituted an injury in fact. PMRS’s arguments are

grounded not just in its disagreement with the FDA’s approval of RoxyBond, but in

PMRS’s disappointment with FDA’s denial of PMRS’s own NDA.6 That denial,

however, is primarily why PMRS cannot show injury in fact.




6      PMRS filed a separate lawsuit over the denial of its NDA. That litigation is before the
United States Court of Appeals for the District of Columbia Circuit. See (Petition for Review Ex. A,
ECF No. 70).

                                                  8
                                             A

       PMRS first contends that the FDA’s action, in and of itself, satisfies the injury in

fact requirement. PMRS claims that “[p]oint blank, PMRS suffers from a particularized

and imminent injury due to FDA’s denial of its PSA.” (Pl. Resp. Opp’n Mot. Summ. J.

at 4, ECF No. 40.) At first blush, FDA regulations could seemingly support this

argument. Under 21 C.F.R. § 10.45(d)(1), “[i]t is the position of FDA . . . [that] an

interested person is affected by, and thus has standing to obtain judicial review of final

agency action[.]” Petitions for stay of action under 21 C.F.R. § 10.35 fall within the

regulation. See 21 C.F.R. § 10.45.

       Unfortunately for PMRS, it is not that easy; the mere denial of a petition for stay

cannot confer standing on PMRS. Unlike an agency, “[a federal court’s] authority to

hear a case is limited by the standing requirements of the United States Constitution.”

Competitive Enter. Inst. v. U.S. Dep’t of Transp., 856 F.2d 1563, 1565 (D.C. Cir. 1988).

“If the petitioner has no Article III concrete interest in receiving the relief requested

before the agency,” Congress has no power to “grant a petitioner a right to seek judicial

review of an agency’s decision to deny him relief.” Hydro Investors Inc., 351 F.3d 1192,

1197 (D.C. Cir. 2003) (citing Gettman v. DEA, 290 F.3d 430, 433 (D.C. Cir. 2002)).

Because Congress cannot abrogate the requirements of Article III, this principle applies

even if Congress gave the plaintiff a right to seek judicial review. Id. “Any other rule

would allow Congress to create federal jurisdiction by the simple expedient of granting

any party—no matter how far removed from the true controversy—a right to petition

the agency, and then a right to seek judicial review if the agency denied the request.”

Id.



                                             9
         While the Court is unaware of any judicial decisions as to whether a denial of a

petition for stay is enough to show injury in fact for purposes of Article III standing,

courts have, in other contexts, found that an agency’s mere denial of a petition is

insufficient. See Am. Sports Council v. U.S. Dep’t of Educ., 850 F. Supp. 2d 288, 294

(D.D.C. 2012) (finding that a plaintiff does not have standing to sue based solely on the

Department of Education’s denial of a petition to repeal, amend and clarify rules);

Hydro, 351 F.3d at 1194 (holding that Federal Energy Regulatory Commission’s denial

of a petition for review was not sufficient grounds to demonstrate Article III standing);

Wilcox Elec., Inc. v. FAA, 119 F.3d 724, 728 (8th Cir. 1997) (reasoning that if the court

deemed a party’s loss of an agency proceeding sufficient for Article III injury in fact,

“[the court] would enable plaintiffs lacking Article III standing at the outset of their

protests to bootstrap their way into a federal court”). Similarly here, PMRS does not

have standing based solely on the FDA’s denial of its Petition.

                                             B

         PMRS next argues that the FDA’s denial of its PSA constitutes an injury in fact

because RoxyBond’s approval will negatively impact PMRS’s research and

development. Specifically, PMRS claims harm because the FDA “could require” PMRS

in the future to compare its own abuse-deterrent products to RoxyBond as part of the

approval process. (Pl. Resp. Opp’n Mot. Summ. J. at 4, ECF No. 40.) Because of this

possibility, PMRS contends that it suffered an “immediate harm [ ] as a developer, even

without a drug on the market” because the “approval process is different, [and]

irrevocably changed” as a result of RoxyBond’s approval. (Hr’g Tr. 129:8–11, Nov. 28,

2018.)



                                             10
       FDA Guidance for evaluating abuse-deterrent opioid products provides that the

FDA may require drug sponsors to “compare their formulations against approved

abuse-deterrent versions of the same opioid.” (FDA Guidance on Abuse-Deterrent

Opioids, AR at FDA00756.) The Guidance also states that “[t]he standard against

which each product’s abuse-deterrent properties are evaluated will depend on the range

of abuse-deterrent and non-abuse-deterrent products on the market at the time of that

application.” (Id. at FDA00736.)

       That the FDA could, someday, compare one of PMRS’s drugs to RoxyBond as

part of the approval process is too speculative to constitute a concrete and imminent

injury for the purposes of Article III standing. While a plaintiff need not “await the

consummation of threatened injury to obtain preventive relief,” they must “demonstrate

a realistic danger of sustaining a direct injury as a result of” the challenged conduct or

that the injury is “certainly impending.” Babbitt v. United Farm Workers Nat’l Union,

442 U.S. 289, 298 (1979). Allegations of “possible future injury” are not sufficient.

Reilly v. Ceridian Corp., 664 F.3d 38, 42 (3d Cir. 2011) (citing Whitmore, 495 U.S. at

158). PMRS’s concern that the FDA, at some undefined future time, could possibly

deny a future drug application because it compares unfavorably to RoxyBond is the

furthest thing from a “certainly impending” injury.7




7       To the extent PMRS argues it was injured because the FDA compared PMRS’s rejected NDA
to RoxyBond, such an argument lacks any basis. There is no evidence that the FDA compared
PMRS’s proposed drug to RoxyBond when it denied PMRS’s NDA. See (FDA Denial of PMRS’s New
Drug App., ECF No. 58-2). To the contrary, the application was denied for reasons separate and
distinct from RoxyBond. See supra note 3.

                                              11
                                            C

       PMRS also claims that RoxyBond’s approval caused PMRS to sustain

“competitive injuries”. See (Pl. Resp. Opp’n Mot. Summ. J. at 2, ECF No. 40). PMRS

alleges that RoxyBond unfairly benefited from the “first-mover advantage” because

RoxyBond is the first opioid of its kind to reach the market. (Pl. Resp. Opp’n Mot. at 2,

ECF No. 60.) Prior to RoxyBond’s approval, there were no approved immediate release

opioids with abuse-deterrent labeling. PMRS sought FDA approval for an immediate

release, abuse-deterrent opioid with labeling for acute use. PMRS believes that the

FDA unfairly “vault[ed]” RoxyBond over its proposed drug, see (Hr’g Tr. 20:2, 31:15,

35:2, 131:4) by “misapplying the FD&C Act, causing disparate results in how the

products of developers are evaluated by FDA.” (Pl. Resp. Opp’n Br. Sup. Summ. J. at 2,

ECF No. 65.) RoxyBond’s approval, PMRS contends, has decimated PMRS’s potential

“market share,” “market position and/or market opportunities.” See (Pl. Resp. Opp’n

Mot. Summ. J. at 9, ECF No. 40). PMRS alleges that “once [RoxyBond] goes to market

with labeling for chronic use, coupled with abuse deterrence, that’s going to make it

impossible for [PMRS], who has [an] acute use drug[,] to have any share of the market.”

(Hr’g Tr. 123:3–8.)

       The competitor standing doctrine recognizes that “parties suffer constitutional

injury in fact when agencies lift regulatory restrictions on their competitors or

otherwise allow increased competition.” La. Energy and Power Auth. v. FERC, 141

F.3d 364, 367 (D.C. Cir. 1998). A party seeking to establish standing on this basis

“must demonstrate that it is a direct and current competitor whose bottom line may be

adversely affected by the challenged government action.” KERM, Inc. v. FCC, 353 F.3d



                                            12
57, 60 (D.C. Cir. 2004). In the drug context, whether a company’s drug has received at

least tentative approval by the FDA is a “key factor in standing analysis.” Mylan

Pharm. Inc. v. U.S. Food & Drug Admin., 789 F. Supp. 2d 1, 7 (D.D.C. 2011).

       PMRS is not a “current” competitor with RoxyBond in the immediate release,

abuse-deterrent opioid market for the basic reason that PMRS does not even have an

approved drug in that market, something PMRS acknowledged at oral argument. See

(Hr’g Tr. 19:18–20). PMRS’s proposed drug was rejected by the FDA. (FDA Denial of

PMRS’s New Drug Application at 6, ECF No. 58-2.) In fact, the FDA found that PMRS

failed to articulate sufficient grounds to even justify a hearing. (Id.) PMRS is merely a

company that hopes to someday have a product to sell in this market. The first-mover

advantage may well be valuable to a drug developer, see Teva Pharm. USA, Inc. v.

Sebelius, 595 F.3d 1303, 1311 (D.C. Cir. 2010), but absent even a tentatively approved

drug in the market, PMRS has not been injured because the FDA allowed a different

drug to be the first to market.8

                                                 D

       PMRS’s final argument is that “[i]f PMRS’s drug application is approved by the

FDA in the short run, it will directly suffer from RoxyBond’s improper labeling.” (Pl.

Resp. Opp’n Mot. Summ. J. at 7.) More specifically, as a result of the abuse-deterrent,

chronic use labeling, PMRS claims that “[p]atients will be hesitant to be dispensed



8       PMRS is seemingly frustrated that the FDA approved RoxyBond for chronic use, which
PMRS contends lacks sufficient evidence and is therefore contrary to the Food, Drug & Cosmetic Act.
PMRS asserts that “FDA’s misapplication of the FD&C’s ‘substantial evidence’ requirement resulted
in a denial of one developer’s application over another’s to the detriment of the public.” (Pl. Resp.
Opp’n Br. Sup. Summ. J. at 3, ECF No. 65.) Even assuming, arguendo, that the FDA misapplied the
statute to RoxyBond’s application and that the FDA lacked sufficient evidence to approve
RoxyBond’s chronic use labeling, that would not constitute an injury in fact to PMRS, again because
PMRS does not have a tentatively approved product in the market. See Mylan, 789 F. Supp. 2d at 7.

                                                 13
other IR opioids with dissimilar labeling to ROXYBOND because of the harm caused by

that drug.” Id. PMRS also claims that “patients are going to think that that drug is

safer than the other immediate release drugs with labelling for chronic use on the

market.” (Hr’g Tr. 38:22–24.) Again, this argument for injury hinges on PMRS having

an approved immediate release opioid. Since it doesn’t, PMRS falls back on mere

speculation over attenuated, hypothetical future contingencies.

                                          IV

      Because PMRS fails to demonstrate injury in fact, the Court need not explore

whether PMRS has shown causation or redressability for Article III standing. Nor need

the Court address the question of whether PMRS has met the prudential standing

requirements.

      An appropriate order follows.


                                                      BY THE COURT:


                                                      /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.




                                          14
